  Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 1 of 35 PageID #: 224


RECEIVED
 OCT O2 2020                       UNITED ST A TES DISTRICT COURT
 BY MAIL                           EASTERN DISTRICT OF MISSOURI
                                                   DIVISION


                                                                    )
                                                                    )
                                                                    )
    (Write the full name of the plaintiff in this action.           )    Case No:   4: I9-c.·-1 a11N,·C;E),?
   Include prisoner registration number.)                           )    (to be assigned by Clerk of District Court)
   ~n.Awon... ~on.~~~ 1as4?>91 )
    V "_,,\   E_ (L/1..'X:..   Ye. ~      f-)   ~ ;c_ c_ ~          )
                                                                         Plaintiff Requests Trial by Jury
                                                                                           I
     d         P-, ~ c:. h... A P-.. c&         (Y\   ~    ~ e.~J)..)
                                                          (L
                                                                          [)('   Yes              No

      .A. e__ ~E:,rl'"-\ xAh_ K,;:c..-""\-C.. n.~
     cJ .,\ ~5_;::- '        ufl-..JL.t..P.      )                                                                     ,,
                d                                                   ) ''f\rc.e_n_&e_~          ~or<)      Pch_AX,11_r\-
     ~ oh..n..-                p._;c_~~         &-~40(\__~
    (Write the full name of each defendant. The caption             )
    must include the names c?f all c?f the parties.                 )
    Fed. R. Civ. P. IO(a). Merely listing one party and             )
    writing "et al. " is insufficient. Attach additional            )
    sheets ifnecessary.)                                            )


              PRISONER CIVIL RIGHTS COMPLAINT UNDER 42 U.S.C. § 1983

                                                               NOTICE:

   Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting.from
   public access to electronic court files. Under this rule, papers filed with the court should not
    contain: an individual's full social security number or .full birth date, the full name of a person
   known to be a minor, or a complete financial account number. Afiling may include only: the last
   four digits of a social security number, the year of an individual's birth, a minor's initials, and
   the last four digits of a financial account number.

   Except as noted in this form, plaintiff should not send exhibits, affidavits, witness statements, or
   any other materials to the Clerk's Office with this complaint.

   In order for your complaint to be filed, it must be accompanied by the $400. 00 filing Jee or an
   application to proceed without prepayment offees and costs.
Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 2 of 35 PageID #: 225




 I.     The Parties to this Complaint

        A.      The Plaintiff

        Name:      3.b.Al.dOO.         Jo~;-)
        Other names you have used:
                                      --------------------
        Prisoner Registration Number: _,_I a,~.5....._'i.L.:!?>-.....9-4---'J__._
                                                .                                _ _ _ _ _ _ _ _ _ _ __




         I      Pretrial detainee               t5('    Convicted and sentenced state prisoner

         I      Civilly committed detainee      I       Convicted and sentenced federal prisoner

         I      Immigration detainee            I       Other (explain): _ _ _ _ _ _ _ __
        B.      The Defendant(s)
 To the best of your knowledge, give the information below for each defendant named in the
 caption of this complaint. Make sure the defendant(s) named below are the same as those listed
 in the caption of this complaint. Attach additional pages if necessary.

 For an individual defendant, include the person's job title, and check whether you are suing the
 individual in his or her individual capacity, official capacity, or both.

        Defendant 1

        Name:   ~ O..G.. ;::;:..Fe   °'   PB :;:::c,,C.P:
        Job or Title: ...J.: U. C') .; ..Fun.C+::t:..0/\..     Ull.;;:t:.±     C')An.AMR
        Badge/Shield Number:    ~\_o~·2~a~J~~~--------------
        Employer:   Moat.; Po+o~;:::c_                    CoAA~C+;t,C>Q.A~ c.~a.1-£. (\
        Address:
                   ---------------------------
                        Individual Capacity                                   Official Capacity




                                                    2
                 ("                                                                        r                                                                    ('

                                                                           ~                        6                  ~               ~              v
uf £ ;? ~ ~ f; ~                         i1? E :z>   ~   t     (i) :)      ~ ~ R~ ~ ~               f? ? -( + t
                                                                                                            *                     E        f? (/) o~
(O  ~9 l t i t 1~it~ ~ i! ~ · ~ ~ t ~ , ~ ~ i ~ t 1 ~ ~ ; ~                                                                                                    (J)
            f}           2
                 1
       7>            '   9         O o -t •              P>                :o        ~ r> ~                            Q.    r         (J) ~     &>' ~ :P      +
;t f ~ P + 6 ~ r=>t ]) ~ c:. t ~ ~ ~ ? (/0·') f N . f ~ ~ ~r ~ ~
                                                                                                                                                               J)
 9               U>         +@r    C         °f'J:>-:D                          (>or                lFo :;>            7     j)        "J),t-U>~
                         C
 )' ?' i{; r ~ ~ t ({ r; + 1/) ~ :,, g .f ~~t            ::U
                                                      f t{     ~                           G    O                      :i,   J)           1) O, :0             rt
                 :o/               -t        ? o o             1     P)              2'1            l       -t-              O                                 3
 8 ° r t rl               ~      t t t ½ ~ t ~ 'H » t& r H                                                                                                     ~
 tJt1+??or>q                                       ~H,l~+                       1P8H,?o0t?-tp                                »]:J>r?~.1>0                      r'
            0    r u>              (S}   g      -t r ? y ·1 t?                  ]) )6 2 ? J)t 1                              ()) ~     r~        f)   ~ r>     f
 ~     0
    if2-j: )-/ 1) t .P r? ~ ~ t t ~ ~                                           ~ :1) ? j) ? + ' )                           Ii, r     lJ) • I   ~ +~0
 11??Er;a,t,o~?            D~~Eif ?E                                                 R~ 19 ~t p                              cf~~                11   t        ~
 0         O' ~        ')) r> ~     "I>                                         1) f'f)    J)
                                                                                        15 ? 3 r-,      I              x::> lP C                      'I   I   ()
 j) 1)
     b~   U> (J) o (1                        (') o (9                           J)   lJ}   ? c      -       .     ~ H  j)       :P           c.i+-    \.j
 ft>~c ~".Yw:oJJ+                            ~?                                 ~U>H:i,~
                                                r ";r                                                             29 C..C(                                     r
                                                                                                                                                               1)
                             ~~r~r~~P              o                            ++~t~                             ~1        ~~                   oE            r{
                                    c,  G U>                                    r-i o 1                                -o ·.:.n :!               :P :2>
 ]) o
      ~t ::n                 O t?                ~ 2                                                              J ~+
 ? 5) +              d                                                          2   rfr
                                                                                      {f)  r1                     Pr   ~     ~ rt>               ~ U>          3
                             ? \, ~ ~ E ~ ?- ~ cl                                                                                                              (f)
 ~ o "J>                           Hc?~T+o                           .!-        G>~?/1~                           ~'H        U>   o              P>n
 ~G?r~~~r+                                           1~~~~                      oE~H0                             ~~         k}i &~
 ~+o             0>~             ~fg>~'H<?~~                                    ½r:D2               }O            cJ~             -of'>          (y~
 t     G>   +    -1' l'      J f Y r P I'> ~ + lP [                             :P   1-1).H'> f;,                 ~ JI       ~ ~ ~ CJ.                jo
 j;)   ~         o           ~ ~i l ro O ~ t      p-;                           ~ ~        !    0 ~               r>   t     ?    J)                  o
                             :;J
                               10:: ())              ?         r?          Jb   t?   :v         o ~               5> +       x::, r                   ?
       ~                     . ti . ~                    g     lf>              ffcl            ~ ~                    7     H
                                                                                                                                                                     Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 3 of 35 PageID #: 226




                                                                                                                                                                                                               .~
                                                                                                                                                                                                             -
                      r                                                                               r                                                                                        ("

                                                         -                 -
      ~---~                 -~-~                         v                 $                 :8,                          ~                                        d                           ~-
                                        rd? ~                                                         ~ rr::;: u                D 0                                D rr>     + oc        w -1
C    f'?
      f E t g> Ffl? r             ;f    L>- 0
                                     ~() ~2    t ~o \.-~ r-u f)+ -(                                   ~     r~r                 ~    r 2H u>~ ~H ,1D               ~ 3       t           ~
     ;it+~    r, R:::>t?                                                                              3     ~ ~           :D                          t ~          ~I O      ~    Pl     lf I">1
         i,-1       ti)        0                                      J)
f>H? f1>                 rJ;:> ~Yr>  o-j: ~?.$. ]~                                                                              t9 ? ?"° t
+9v\.-iEH7>;r>~~x::>~ ~])~                   , t?                                                     t~~~
                                                                                                      ~ ~ n +
                                                                                                                                     ~~~ ~~hbtlltJBiu,
                                                                                                                                         y ~ ~ o ~ ~ ~
Oo~t               ~f>;rr~e(1~p~V1~
                      p?                                                                             (J>     ~    (')     fl    t    {J)   ~    .t_   •I       ~ ~ ?         0,   ~ ? ~
      ? 0 ~ ~ ~      1 0 ½ f rl O ~            ~~ i                                                   C1          y       ~ ~        t     j,   r C,i -r                J)   U>   1 'PH
+·       ~w0"?r'½~~E7tl?r~~~"l'                                                                      1:J          -o\.;              wtlJ>OH                       -or       :urv -            J)

        ,u> o Gl ~ ~   it_l 1-/ ':::J T -1- J' -t ::0 )-1                                            ~~ft~c    iw~()~~rrrr
tJ>      ~?           fZ-r-f'>~i                         t&~g/;i"~t                                         :;>                 t1
                                                                                                       r> ft 1 ~ (/) tf g ~ ~ 2 9:?t
         r,    ~J);f'()p++t3                                                                                                    +Hr>"?'J) r>                            ~1-~?0
[j)                                                                                                   ~~
               7_ c    f? ~
                             3 Cr, r>+N ;:JNT
                                            ro,
r1>      7J ~         (J)   f9       o    1)   r- .:P         r (J)        y ft
7J      -..    f">    P> () 91-                'f-JC          HD           !'9   b                    3 o ~ t<
                                                                                         t~ H+ r
                                                                               ;:i                                        (J>                   [              1-1 r'   !f) \,
                                                                                                                                 fr~ b tu lH ~~'fl+~
         ~(;>
            <'>r;:D +~                                        u>i
                                                           \bS ~r. fi?9                       11
                                                                                                                                                   ~ t1
                                                                                                                          lJ)                   ?}I
t-       ~por0°rr)-?                                    gEr                                                                                                                       o
                                                                         Q ?                                              C                                                  y
                                                                      ~~ g x O~?                                                IB ~ tr ~ t ff ~ U> ~ 0 r                          ~
~        U>    g      ~r                                                                                                                        q> r>          ~ ~           q    iP C O
-+                    {'?   -{--               'I-? -~                                       lf)
                                     t~ t      f +~~ r-~I ~~ o~ ~]) ~ $ ~ ~ VfcI t
                                                                                                   fl:il    b~            9                ~ -i-               U>?           r,; (J}?      f,
jY                           fD-0?                                                           J)
         lP·~                                            H9"~l>\-i                                 LJ;      0                        ~tl 7 n                       :D        Ye          +r>
0t       lJ)   -?     t     fY>                               [P      J                  \._          ()_ J> ~-           o          o ?/) r> c       r             r        r> :iJ            -;
               .,.-   C     "'f'-,
                                    rr ~ ~ ()~                 ,ji,   0    \._
                                                                                 ~rr-.
                                                                                0 V,      11 {J)      )C)         "I<->   ~          p ~              l)       -0/) r                    rtl   U>
                                                                                                     J)                                               (>
                                                                                                                                                                             p 0:;:,
:-0      -1'   ~      ('9   ..LI     O                        6'"     <  )' , , C 1)                        -0 C          )?         ~                         OCJ..
               I-,
y
J)
         O
         3 P
                            1
                            J:>q+<
                                   F Ly   N 0
                                          ?              ))
                                                         0
                                                                      (9 f1 -p
                                                                      ~c:: lPYr
                                                                                  ~-
                                                                                                      3     C     ~       fr>    CJ~[ 1
                                                                                                                                                      t?           'D             C ..::i I),
                                                                                                     '])~[                2                           'f-..J       (I             ? l,t'
~   H~r~t?H~                                             t                 P>·                        g>t<                ~          \'o+r>       D?                              ~~:P
                      7)             ()('.]              0                                            <'>+                          cJO?'JJCf'!-1                                 >-? ~~
t?                                                                         3
                                                                                             t~
                                                                                                      lf))-(                         ti>                                                c,Q(9
                                                                                                                          t-r
:c7 ~ ti ~.1"1                                           ?                 J)                                                            r> 2 ~ r                                 K
)1                     I             fp                                    ~                          •     <
                                                                                                            (">                             x:::>   '                             14'   ...    le:?
                                                                                                                                                                                                      Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 4 of 35 PageID #: 227




                                                                                                                                                                                                                                              ~.
                                                                                                                                                                                                                                           p.;
                      r                                                                                r                                                                                          ~

f             -                     -               -                               -                                          -                            ~
.Q.,          ~                     ~               ~                               £,                                         ~                            ~

                                                                 ~- n.              -o ~  ::i,         J)    u Y         P                         f'I ?
                                                                                                                                     LD l 0.-. ti ~DJ>E2J0J      n
                                                                                                                                                         ~~ ro o g>
                                                                 ><-'0'--J;         rt~                ),I   0    J>     ~ Co        ))   I'>   r?;               'P         .,.._,         CI)
~t i j ~ i t j ~ ~ ? ~
(          "'r>?.         r,, 3     f')   ~ r> oJ        1                                2~                                                          ll          \,,   -f
f?                                                       :x>
       c v
f'"liP~<-
                      y> ~ ~ IP ~- ~ ~
                      e1r-JJ~r~t
                                                                 ~£ ~~ ~/i ~~ 13 ~+ ~ ~ t \bi-/-
                                                                 IP   ')I       Dti ),I        fl
                                                                                                       )bf{ .P
                                                                                                  ~ ~r~ ~,~ ! f f{;~
                                                                                                       J)
                                                                                                  d R Ii     I) ~       ~J>
                                                                                                                                     r~   Cl/) \j)
                                                                                                                                          lJ)               ?           y
                                                                                                                                                                                      )1 [
                                                                                                                                                                                      p ))
?•       C    ~        ~~~s_U)C:PfJ
       () p   O       I'~ IP v            ,-- [f>        ]
                                                                  Q}            f   ~     + ½ +}                         ~     'f [} (')        p     !bit-:D                ii?            lP    f
 jJO      't p-'      LJ:           .£        0     1J           1)         15 l,j        O I'>                   fl>          ;;; :D     16['9 ti ~              (                         [i) 0
                                                                                                       it                                     i
~U> ~ i                   o E
                          r Jt ~ 2                                                        [p                                         Ft 1o ~tr ~ ~ ~ m
                                                                      SJ                         C     U>                I'      n ),           ({ f1       ,f'   <,    ]) •'j'       (     it    I'!>
                                                                 ~~ fk f?, t ~ ~? ?c Fi
!t                              ~~                               r,   ~~           tLP "
                                                                                     ~ ~ ~       t~ ~~                   lb V             3~ /q       f     /-1              J)             9:>
cP,r                                C
                              C 1" ::P
          } ~ :9p ~ wi~ w
            cl  !cl       ~ ? § ~ ·•                             t~r~i?tr&~fgr~~lf'lt~w~~
                                                                 r,o r ,,                 ('9    o     lo         LO ,J>       c     c    ti    r     i'1         ? J        f)       1-1   r     r
?                                                                ~8Htf>                          P
))~r1     ']) L      'On 1 CJ~ ~                                                                         t])                   -l-~nfl~E· f-1~~~
Jbo              :1
          3
                r:v 't<L.>"
                                                                 J)         .       lJ)2)              H· yl                         f?l<2 Pl'>                         "~-                       ),/
.i:?tt                    :P~o                o~                 t ~; fi ~                       ~? viO-f
                                                                                              b r g !>._+ ~              :o                                           cf s 5 kt
;         3f              "ft 7     f                          C]:P~~?'9:=>u>~~t?f~nrfo+?
  I       ~'":                                f')
                                              blP:0
                          r< ;J"y                                               '         •
                                                                                         i'            ;JJ   ;;                                                         cJ
                                                                                              H ?,J. + o
                                                                                                                                                                             ?~us~il
;         ~'1             u>~U>               J.>'r             r,,.... -0 l O    ~  ~ ~ R:)t           J -t             :r>   ;J    ..                                 N t1          E  E        f?
                                                                I'"'  C    <: (') s;          !?       :I>                                                              /J> ?         J>          IJ>
          w r1            o    i              w :D              :l)? }{ ~                £                                                J)    H])])                   3             lP    ~~
U>            ~           ?IP£                      ~                                            tR (')
u>        c {:            (>   1'   "H     nP       Ch
                                                                 ~H9::>?                                     o))~              +          ? ~tl :g                      l}f_                r>?'
                                                                 Ci>-t c lb                      :I>   (Pr>?()),,-                        )b+" r                        j    r(j)                 J)
o,.       ~ .!'           0    ~ -1"       U-       ,-
                                                                 P) 't< r)) JJ                   ?     i;t   ;i;d·       c     {ll              fl>   t     ti          ~ H &, + ~
LJ,       r>~             ~l)~                      0
          p ~             ~         ?               ?
                                                                IP~                 +            +~~?                    t                      i1-1r>                  ~r>it£ Ji
              :.r-                                                                                ~ f,
                                                                                                  qt +-
                                                                                                                                                      ?     lb          R::> ;, fb          (1 \;/
                                                                                                                                                                                                         Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 5 of 35 PageID #: 228




                                                                                                                                                                                                                                q?
                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                    lP
 Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 6 of 35 PageID #: 229                                      P6'.4



       &€.?~~v~ P~f\;t:..n..+~J OJ" ::t:.n..A&e.QuA-\-~
       C~c--\-h.~rt Cn, ..F"u~f'l.?:..~h...;:t.n...Cri >v ;c.~~ -\-A,-,\..~cf\..., A~c.e.~S
       4o C:ouf.\+~, F\C:C::~~c.::,                 ---\-o    Lf\w ~::::c. BP.. A~> ("1)P.~,
       ~::::=c..v:::t:..n.G. C:..on...&:::c.~;l:.c~~              A~c:9.     ~;l::..~h...~~            "\-c
       PP\F1c..+;:x_,,_~ ~~xe,.xo"'-·
aJ) ~ ~P~;;:x::.A~ ~c:::.C:.u°'::::.:..~ o~& P-.~ ~..\-,f\fl-.+~&
    3-,3-\'b f\n..& &;c.&:n..+ €:.n..:& urv-\-~ '7-\~- ,i.
     D u~ --\--o +ht. C:c n..&~ --\-~c n.~ 9. u 9' tXo u ~ ;l::.rt,C,,.
    -\-h.e. ei~o'~ ?~F\~n...-\-~J' ~o..>f~~t& e.r"'lo+;c.ori..A~
    &;:cs r\- f.\~~s.
~ Ort...      .:s- ,~- \'6       P~A-;::cfl-\-~J                 w~~        onk-2:) A~owe&
       (\) PA:::C. f.\    O...F ~oX~P-.~.                ,n_~n.          en...      Loi - 1 ~ - \ i     lvA~
       ~~ v~n.            A ---\- ~ ~hXP-.-\-. 'Aowe:..ve_ ~ &o ~n...~                                A-~~S
       +::x:.("t')e. +'he.         P~~-;l::.n,,+~J:'"J               WA~' n.1- G,:;:c-..,~n.,             C   °'
       OY..F~Aeil A                   +ooA.n~~u~\.-i..., ~oo..\-h.PA~~~ OP-.                              A
       ~h..cwe~.~~~o                    r\--h.£ e:_e_~                   W~~          e,A9-..~        WX...-\-'n.
       n_c+h_?c.n...~            x.n. -::::c_+.          wF\~'n...--\-    f : ' . \ ~ c ~ Acc.~~
       --ro     ~          C:.ouO..A--~         cP..         ~w         ~;:t:..BP-.A~.fY)A~n.~

       c:)Lu~ .-\-c.;      "'\--h.~     ~$0' ~               ~?e.C.XJ"X. n..~               r\--'n..A+     ;t
       C.c~~, n...--\-           Be.     :::t:.n_      Po~~~~S~on....                  o..J:"    PAP~ f-\ J,
       W(:\;l::,--"\-:::C..n.~    u+~rt.~~                       0~      A0           ~uCh....         ~~"'°;::c.-
       c.~e:_~. ~A~-\-~<.~Y               WA~ f"\. +-            AB~~            4-o      PA.Ac+;::x:.c       e.
       ~~~G. ;:c._on_                   &ve..            r-\-o    n_C)+     h..Av ;::t:.n..Q      A      h_~

       O.uP-.An...        OP.     n_o..\.-    ~;:t(\_~            A~e.           ---\-c On~OOr-\
       (?£.Fo?e           An...c& FV'°-+£°'                  P~~u/:.. ~S.
as)    PJ,._A~n...4~J                   ~,-{on..~~               ;c'~     ~u:::t.n..<?n De:..F~~~F\f\.4
       R ;:r:.c:h...A ~           f"'i~ ~~~         °'        ~rt.    ~n...c:QA- v ~ uA~
       C.APAc.;:::c.t.J            JoP. .!},\00,000 Ser.\                           C:..o(Y)~~f8P\l'\-o~
       JlA~A~~                   An_&        Pur1-:::C.+A-v~          &Af"Y'\A~.



       oh..n_- P- 'A.~ ~f;.l.\+on..~
a.'-1) On.. 3- I a..- \ i0 P~')('XI"\..""'\-~..r-                          w f\ 9        AS~ f\u~+~Jl
       Bd &~~n...gf\n..~                         ~~L\+on...              A~           5ou0..          04-h..~R

  i;
       ~o P-.°'t-c.+-X..cn..~
        \\--i ~          Ac..6..AD~~
                                                o..FY;:s::.l:..e:.
                                                 0/' c-_ uP-..0 ,..Q
                                                                     °'~·        , • )h P- n          A
                     f"                                                                          r                                                                          ("

     tfl                                   l.P
     ~                                     ~-                ffi                       ~                          ~ --- - ·-- g
           j)        p )) r-~                                           ~~c~~)~D~n~,)~ft+in00½3
0                    2>       fr    1--'              0                 !>~J>1>(J>'DJ>O~~nfiT /1 ~~~o :P
r ?o
tt,J     ~    cJb~ cJ2~lt 3(r+))H"r~]'~;?J~fq r~r~?
r>,        -oL'   u>YG>           ri                         r
~ti! y ?' 3         (I        /Ji          r,,        IJ)
                         lo lf1 \i J? r, O>- ~ i ~ r, ~~ t fr             l.i. V---P~                       :l)
   .:... }) :P       l)
                    ~ + r> ;g :.,
$cR ~ ? p & '.P £ ;:; (} tf ~        ~Pttt~~[~~&                   C     I)   j)   I       J                                   [l'J        (1'1 .(
         ')) fi (      ~ ? H -                   rt            ~f~e~~-t" ,~~j    •~    ~              ✓ ).<                                                  ~         ~ ~
                /J> ,                            0- J)       c:R   ;i
                                      3 ~ k~     ? ~ b ?' ]) 6 g     ? ~~      E B r? -r                                              I
_DI        [>           t..   O     q;;
,, re " 1 r> :o rf 'f-"r
ull f'l}l /-1 C;              -o?     ~ ~~ c     J) '9 ~l 2    t.R ? P rt o   f~    2 }}                                  c                                      :2>

I'                   IP                                            ~ ! c q H i. + o
                                                      IP
   ~ C y }I If t {ii rD·•~
-P?? ~~/-1 +? cft                                                        (J)~
                                                                       01-l 9 H?                                  ?
                                      ~c.rQb yy9]) ~rt P9·kl \'.u,
     ~     ,,.       -f~+'                            0      ),I
                                                                         :Pi. r yrlf?~g                     J)    "'nc [       -0          ~(.,()                oP~  )_
                                                                                     U>               J'      .,3              C                     ('f)-       r  I'
0~9~~~~.;,;1~~                                                               Cl )) ,f"           )0         f () tJ>      ~    ? [             ~ :P          E   J)         f'7
                                                                                                                          00~                                ~Ot
                                                                         b~~~~00                                                               ~                            ~
½~f ( ~ t ~             J) :P (I>}/
                                                                              ~o U>:9 ~
~~
     c-      '/,I O (fl i.' ? ['> ~
              ? ? u> o )b~        ~                   r
                                                                                                      ,~+   {Pf1          rT
                                                                         &>-8      ?rfµ                     iit~yt/J)·i~                                     +:o~3
~~         ~q,-() + \p:?~
                              O                                          3g~N~+~~                                     ~l~          tP~                       ~rt
Yo ~            ~ b f/ ; 11 ~                                            ~o?? µ1 o U>[            t                              t-o t~                      U):J>     1)
                                                                         P    ~P   +                                           :oH                   f11     c ril})
!Pf·            ~rt£; cl                                     IP
                                                                         t~N               t~(P~;                             -~;,~b                         r~~c~
 (jf            ti~£                f?{I)                    u           1- 9 b~ ~         ?-?   ~    p?'   j)    ~   ,   f r £r1               j)   ::o     0
  )             .f-(Jfif)(P                           or                                                                                                         1~ ~ o
13)             °/?•                CO                j) "J!
                                                                         o         r)1-oy                   r             ~?                   ~r            "8hb~
1r              o              l :P lJ>               R=,(Y             c_lJl?~-tc[~                                ~t~ti?fi       ~½'cJ
fY7             ?             IP --t-                 07 ro
r'    I         IP                  1h                                        ~ 8      I   ? ,t                                       }?
                ._             I    I'                c.9'
                                                      p \'>0
                                                                              , ~          ['>' C                         ~'   11                      1         ?
                                                                                                                  0 t ~ ?;; ~~,~ ? ~
                                                                                                                                                                                      Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 7 of 35 PageID #: 230




                                                                                                                                                                                  "O
                                                                                                                                                                                  g'r
                                                                                                                                                                                  .
                                                                                                                                                                                  1.n
                      ('                                                                       r                                                                                r
       ~                                 ~                                              ~
       ~                                 ~                                              ~

        ~~~C~~v~~~~uv                                                             f           D[?f0(Cv~r~~~~~~o
                                                                                                 0
      1r~r~~~r~o~i~~r                                    ~~~+~~~~t-?~tg?          ~
      ~c~,)~~~~~~u·b~~                                                            o           ~     ~~.,~r~ ~o~J~~
                                                                                              ~, 1(
      }-.   (fl
        f-? r     9      (,' -f
                            ~          rt   ? CJ     ? 0 (   J-:    0      v,  r   o?          lf1       ~            ?            () (P                            ri   fY>'   1
     ,f               C
                  .fl/>            r»         I    r         rw      ?-??      {Y+-                                                                                      c.~
>,:: ~~2 rr,;80 t? ~b~                      ~ o~ !Yq, Ci){ 81.i:J) LP~o ~ti.:-
  ~ J 'H              @ ..:i
                  ~ rr r Q::? ~ ?      H        or iY rvr -P ~ ~ c.P tr1 9         'y ~ fry                                                  -f ~-                              cR
                                                       1                                                                                     0
                                        ~     ~ ·er   t   VE     ~   v-       µt ~ ~ ~C                  i)
                                   R:J . r> ~ 2   tP O ,
                                                      0 r~ o                                                     J)          ([>                                                1)
  ~» ~ ~ (/)c ~!. 1?- r~ Ci ~ P~ r 2                                     3 + 2 rr, r c: ,-?
  ~                   y~~                     ~      ~                  oo              P                        ~P~                     ~r                         ~?~



  3               (?~l'?r                y        ~ti~              )1 +r, .                   -si                           Gu              cE               Jq,>»             ('>
Qi                ~ ~ >O r< -f           tt        ?" ?        [    o ~ }<                     f"?            P~      LJ)    lri   -o        {   :P    C      11>   ti   Ui ?
                            O                                                                            0
      ~           ~ t lI 1: ~ ~ t + ~ p t                                                      J) ;      ~ ~ ~r 1t                    r~(J) r i t ~ +])
      g               f          9:=:i
                            ~ ~ f" 1 -f    ~               C                u>    :i,          ?    ~                 1      --o   /1    r,, O   -t' + fJJ    o          )-1
      y                     (V7 {(                                      C    (\         j)     )o 9 ;:;       ,t -f          ; ~             p   J)    ;>     j)    ~ 3 U>.
t'/               Q   ;f'                )d                    fI       p cL>--0                     y        O O )) '--           t(    f             ('r1              fl> (.
      t
                  7 -t X? ~ ~~ ?H ),) tg J                                                                                                       r
 l('l             +~r>?f'>                         cJi~o~i)-<~                                 :yo o             v>lf::,,o ( r                                :r,~-¾:r'
      ;           ~~~~~                                        §lJJ;)?~t                       r!r~~t~~(P[Eir~b}
 '"               ~ 0✓ ~ 2                                 t   ?      r~                       r,  ~ ~ ~ g> ~         t):          o:>                 -!: b p
                  't' 1Jr ,      Q?                            fl      r;                      P                 ~ ~         ? IY7 f             P? ~ ~
                                                                                                                                                                                      Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 8 of 35 PageID #: 231




                                                                                                                  I   l.{}   \l
                                                                                                                      '
                                                                                                                                                                                                            ~
                                                                                                                                                                                                            •·
                                                                                                                                                                                                    s-
                   ('                           r                                                       r
                                                                           liO                   v1
                                                                           ~                     !.rt
 )9) ~ {J> y ~               L \-,,f                 j)   ~-v (})                     J) [       1t     J)
 ..:1·  ff"t'                JI y 1                  (    -     (' C        ~ 3  Qi        ~     (
    'f ?:v(Jf                3                       ~ 8 ~ ()      D } ('11 -f ~
                             '])   (Y)
                                   r (Pr<
    :..JO[~ I                                            -,,? ?
                                                          o      p {? "[ C "b
        a   O      r     p   ?I)(                    r>a~ 9 f'IJ>0vl.P~3
   rrvr-t-o                  (l>- (}                 O Ou       ~ ~ (' ~ ~ ~
                                                     1   r'     u t-?rr>o2
        ~ c
+f      (l                                           "t)  ½9:Jpr        (}? f
                             J)
                             0 10 gy
(Y}r; vtr                     c     1'               ~oi~:DJ~+~•Lfr
 Pf         ~                ,-? }) (P               {J>yr~rrt1                       °-rr
.P [        tP                                       D               b~          U>     r,              C
                             (j1   (Yr
                             ~3&c:.                  if      r,j)+o  3 U>
                   C
le
-p _~@
                             _j    ?     q.,
                                                                                                        i
                             ~ p~                   cl f t  ~ ~ ? ~ If?
                                                                      h r,·y
      f ~~                                                r?J)   ~,00rc
0       .,.r; ~
            vJ     ::f       ~ J) 9
E;"         ,0     ('?                   y
(P          ..:J   0
                             t? ()
                             -     0     j)
                                                     ~~~~~fr~
                                                     J)       I -}   --(
                                                                        +
                                                           > b ~ UrrJ } ;r
s-                 "         _J    3     i;_         3        c 1'1rl                        v          (')'
                             ~ --0       -t""        J)       y{fi+
J)                                                   0 ~ ~- ?        }{               O                 C
oQ                                                          1                         I)                cJ),
                                                     f?' J)   fYY 1) b
                                                                o                          tC'? P()
                             }rt
                              f<         y
                                                     lf!3 yri?                             YXJ.
                                                     o    D     -p         (p (P ('<> (Yi' ('?          ()
                             r:>?. <
                              ~ 1-' (YI'                  fl         rf          " (             Y      0
                             s-.
                                                          rr         ?            1;             (P-    ?
                             ~
                             •                            (fr                     (!_f                  lf
                                                                                                               Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 9 of 35 PageID #: 232




                                                                                                               ~
                                                                                                               .-:J
Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 10 of 35 PageID #: 233




         Defendant 2

         Name:   0e:      A~CJA..6\h...      K...z+c:tt.E::~
         Job or Title:   Co::t ..• C:,oP, BtC.--i--:::t..ortAL       o.FJ;:::c.c.t B
         Badge/Shield Number: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




         Address: - - - - - - - - - - - - - - - - - - - - - - - - - - - -

               rx          Individual Capacity               --'-K---->-_ Official Capacity

  II. Statement of Claim

 Type, or neatly print, a short and plain statement of the FACTS that support your claim(s). For
 every defendant you have named in this complaint, you must state what he or she personally did
 to harm you. If more than one claim is asserted, number each claim and write a short and plain
 statement of each claim in a separate paragraph. Do not make legal arguments, or cite court
 cases or statutes. You may attach additional pages if necessary.

  Your statement of claim must include all of the following information:

         I.      What happened to you?
         2.      When did it happen?
         3.      Where did it happen?
         4.      What injuries did you suffer?
         5.      What did each defendant personally do, or fail to do, to harm you?
                 ~tE: A -\+-AC::. h_r-,1e_n_ r\--~~




                                                 3.
                   r                                                              r·
                                    Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 11 of 35 PageID #: 234
                                                                                                                                                r
                   8                        &                                     ~                     ~                                 v


c1fc,<P~J: ~ Lcr I~ tf ~ i ~ ~ ~ i ~b?fIIi sb ~ i ~ i ~ fi~
                   2 p             &:> 3    ? f?       0    l)   ;,   ;r i'. r>               ?    b        1> ]) h,               ? 2 ?
  ~~3~                   ~E~~tJ0rtt~~PD~~~~~r~i~t                                                                                  9
                                                                                                                                       ~~
  ~r~1,,girt1b+~+~
  1o+ ~ \-i ~ 8 t' ~ C>- ~ ~                ~ D c 1        ?
                                                            lb(rltg?J)
                                                             Gi R-, (P ~n
                                                                                 ~~('>))t+
                                                                            f,, b \i -l-
                                                                                  If>    ~
                                                                                         lP                 If)
                                                                                                                  tNtfi/-r])
                                                                                                                  1,
                                                                                                                                       Hi
  ~   ~('~                                ~
                                   +,o?9:::>?~cft+     [rr   c c l>-                    oc
  ~~ro      3 ~?D        ~   . D~-~~             ~~~~0~~t~~~               ~
                                                                                                        0

                                               ~ + o ? t ~ ? t cl; o ,:g >
  r.tr h o ~ GP IP 'ruifrvO+O0 ~f rC?,( r~ ~ 2 YJ(?y
                                                                        1
                             ('?
                                                       flt          p.P3 (!S
                                     r tP n t~. [. }) p .) :0 ~
                   U,~n~(I                  .                                                                           2:)
/\~      . ~ ~t
             j; t~Pi~{i)~L])£~       +                                                                                             J            ~
                                                                                                                                                ~J
                   ~
                r- ()  r ro, + cP
  ~~r.r1
CJ.;


  oU73 ~
           ~rfr>~t~3
             D
             ('?
                         r1r<~~t:rr>~J~r> ~~~ygtr
           + r]) ~ +'?>D? t+rl    -o   -t-g ~ U>r, i rt
                                                                                  (?    K.J                                                     .Y




       t,'r : :
             J1r<r
                         i~~
                         [   }I
                                      t ~ ~ r }~ ~ i ~ ~ f i t
                                            lb         f"             :i,               1-1!/i'i
                                                                                                   ~I   t
                                                                                                        ?
                                                                                                                  it
                                                                                                                  P~
                                                                                                                              i
                                                                                                                              lP
                                                                                                                                     ~g
                                                                                                                                   i "lr
       )?
             0
             9     ~     »   0     9c0~            .f~~% ½y½          3                 t~                        b+~         N    0-t-r
       S           ~     lf)?fPD                   ~        ~~i~~½                            D~~                      ~~~~~
       (!t
       ~
             ~ c.
             rf'1 (})·     cf- ~ g
                             o     ~0
                                            r               u> ~ 3 U> ~
                                                                 ~ +
                                                                                              ~- lJ} lfa
                                                                                              µ
                                                                                                                  J)b ~ 1) ~
                                                                                                                        2
                                                                                                                                   J
                                                                                                                                   w
                                                                                                                                     lP   ~~
                                                                                                                                          J(\
                                      -?;                        ~....                                                  £:)               U"




                                                                                                                                                     u
                                                                                                                                                     g,
                                                                                                                                                     .
Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 12 of 35 PageID #: 235




 III.   Injuries

 If you sustained injuries related to the events alleged above, describe your injuries and state what
 medical treatment, if any, you required and did or did not receive.
                                   ~t..t. A--\-\- A C..'n... fY\ t. n.... 4   S:> ~




                                                  4
Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 13 of 35 PageID #: 236




                                 ~    ~~X..~5~
 I')   p ~ A XI'\.. ~ x.. _;=-_J::"   d   C>   n...~ ~       0-. c:. $ pt. c ~ .J=u~~
       P D-. ~l-\ ~ +h.J\--+-         r\- h...X- ~           C:. o u ~ ,+      e:. n...n\-t:. ~
       J u~E:.0\ t_n_,+           ~().,A        rLr\-~fLLs:'1             P~ A -x...11...-+ ~ 5 ,
        Pi c.9. e:. °'
                    C:. ~A     A --\- ;i:_o f'L             ~"'-.t:.. A c:. r\-- ~
                                                    ----\..\-u::\---\--
       An..&         Or""\X~~;:t::_cn_~      &_ee:.~~~e.,cQ_ h..e:.°'~~
       V ·;:t:..c ~A,+ C:... 6l p ~A ~rt_ --+~.J= 3                 ~ ~ C:,.. \,,_----\- ~
       U n...Jl t.. P-i   4 h_ ~   U,. ~ .. C::..o n... ~ '"\- 'X- ~ L> ..-\- -;:c_c "---
       p. n..c9_ ~AW:::, o.5 +h..S                  un..X...---\-~cD_ ~"\-A"\"~S.
       A,~'=:') o ~ 5 00, ooo ~Rr\- P~AX.r\..+;c.YY 8Ll--._-
       ~Vt...~            f::_n_r\-X~(V"\£1(..+              ~o           ~C.AuSe.          A~
       P... A.~'n..r\-~    w~~~           ~ 9-£.~~ p.,&c:.c:9..
Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 14 of 35 PageID #: 237




 IV.    Relief
 State briefly and precisely what you want the Court to do for you. Do not make legal arguments.
 Do not cite any cases or statutes. If you are requesting money damages, include the amounts of
 any actual damages and/or punitive damages you are claiming. Explain why you believe you are
 entitled to recover those damages.




 V.     Exhaustion of Administrative Remedies/Administrative Procedures

 The Prison Litigation Reform Act ("PLRA") 42 U.S.C. § l 997e(a), requires that "[n]o action
 shall be brought with respect to prison conditions under section 1983 of this title, or any other
 Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such
 administrative remedies as are available are exhausted."

 Administrative remedies are also known as grievance procedures. Your case may be dismissed
 if you have not exhausted your administrative remedies.

        A.       Did your claim(s) arise while you were confined in a jail, prison, or other
                 correctional facility?

                  ~     Yes                 I      No


         If yes, name the jail, prison or other correctional facility where you were confined at the
 time of the events giving rise to your claim(s):




        B.       Does the jail, prison or other correctional facility where your claim(s) arose have
                 a grievance procedure?

                KYes                                         I      Do not know


        C.       If yes, does the grievance procedure at the jail, prison or other correctional facility
                 where your claim(s) arose cover some or all of your claims?

                  [X    Yes                                  I      Do not know

                                                    5
Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 15 of 35 PageID #: 238




        D.      Did you file a grievance in the jail, prison, or other correctional facility where
                your claim(s) arose concerning the facts relating to this complaint?

                ____IX_ves                I       No

          If no, did you file a grievance about the events described in this complaint at any other
 jail, prison, or other correctional facility?

                 I     Yes                 I      No


        E.      If you did file a grievance:   O (L 9- 11 - I'b W;:t:.+n.        C: c   M ;lr:..   ~c:)en.J1. ~ 5'€:. f.\
                                           ~~d-£J'<'\ ~fl.. .
        1.      Where did you file the grievance? Po-i-0~;:t: C.o ~ ~ec:+;:c.cfLA~ C.                           e:. rt ~~Cl-,
                                                  1159'3 S+A~ N::t:.~h.W~ Q
                                                        C);'.l;..a.e,~ach. Po:;t...n...,--\.-"0'.)o 1£?:3(o(o0

        2.      What did you claim in your grievance? (Attach a copy of your grievance,                    if
                available) S,e, £..    A --\+AC h.. 01 ~rt.+ g




        3.      What was the result, if any? (Attach a copy of any written response to your
                         if available) 9 f:.. e:.. A ---\-t AC:"'-.. fY\ en..+ g
                grievance,




                                                    6
Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 16 of 35 PageID #: 239




        4.     What steps, if any, did you take to appeal that decision? ls the grievance process
               completed? If not, explain why not. (Describe all efforts tq._ appeal to the highest
               levelofthegrievanceprocess.) --;:::c.'v8::. Y-;::r:..¢>._e::..ol.. §~ ;:t: ~(-\.>
               G, p..;:t:.e. v,=vt.c..e.J firu:Q ~ ~A.~ vA/1..C..£. A\ t-"~f:ld\_,_.




        F.     If you did not file a grievance:


        1.     If there are any reasons why you did not file a grievance, state them here:




        2.     If you did not file a grievance but you did inform officials of your claim, state
               who you informed, when and how, and their response, if any:




        G.     Please set forth any additional information that is relevant to the exhaustion of
               your administrative remedies.




  (Note: You may attach as exhibits to this complaint any documents related to the exhaustion of
 your administrative remedies.) ~t_e_ Ar\--\--AC:. ~f'""l~/1..---\-'::> !




                                                  7
Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 17 of 35 PageID #: 240




 VI.    Previous Lawsuits

 The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court
 without paying the filing fee if that prisoner has "on three or more prior occasions, while
 incarcerated or detained in any facility, brought an action or appeal in a court of the United
 States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
 upon which relief may be granted, unless the prisoner is under imminent danger of serious
 physical injury." 28 U.S.C. § l 915(g).

        A.      To the best of your knowledge, have you ever had a case dismissed on the basis of
                this "three strikes rule''?

                 I     Yes                 [x:    No

        If yes, state which court dismissed your case and when it was dismissed. Attach a
 copy of the court's order, if possible.




         Have you filed other lawsuits in state or federal court dealing with the same facts
  involved in this action?

                 I     Yes                 lX"    No

        B.      If your answer to A is yes, describe each lawsuit by answering questions
                through 7 below. ({f there is more than one lawsuit, describe the additional
                lawsuits on another page, using the same format.)

        1.      Parties to the previous lawsuit

                Plaintiff - - - - - - - - - - - - - - - - - - - - - - - - - -

                Defendant(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

        2.      Court (if.federal court, name the district; (f state court, name the state and county)




        3.      Docket or case number - - - - - - - - - - - - - - - - - - - - -

        4.      Name of Judge assigned to your case _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



                                                  8
Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 18 of 35 PageID #: 241




       5.    Approximate date of filing lawsuit _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       6.    Is the case still pending?

             _C_ves

              I-     No ({f no, give the approximate date of disposition): _ _ _ _ _ _ __

       7.    What was the result of the case? (For example: Was the case dismissed? Was
             judgment entered in your favor? Was the case appealed?)




       C.    Have you filed other lawsuits in state or federal court otherwise relating to the
             conditions of your imprisonment?

              I     Yes                   lX   No

       D.    If your answer to C is yes, describe each lawsuit by answering questions
             through 7 below. (If there is more than one lawsuit, describe the additional
             lawsuits on another page, using the same format.)

       1.    Parties to the previous lawsuit

             Plaintiff- - - - - - - - - - - - - - - - - - - - - - - - - - -

             Defendant( s)
                             --------------------------
       2.    Court (iffederal court, name the district; if state court, name the state and county)




       3.    Docket or case number
                                     ---------------------
       4.    Name of Judge assigned to your case _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       5.    Approximate date of filing lawsuit _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                               9
Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 19 of 35 PageID #: 242




          6.      Is the case still pending?

                   I     Yes

                   [X'    No (Jfno, give the approximate date of disposition):0...0 ~AW~0.::::C   +
          7.     What was the result of the case? (For example: Was the case dismissed? Was
                 judgment entered in your favor? Was the case appealed?)




   VII. Certification and Closing

 Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
 knowledge, information, and belief that this complaint: ( 1) is not being presented for an
 improper purpose. such as to harass, cause unnecessary delay, or needlessly increase the cost
 of litigation: (2) is suppo11ed by existing law or by a nonfrivolous argument for extending,
 modifying, or reversing existing law: (3) the factual contentions have evidentiary support or,
 if specifically so identified, will likely have evidentiary support after a reasonable
 opportunity for further investigation or discovery; and (4) the complaint otherwise complies
 with the requirements of Rule 11.

 I agree to provide the Clerk's Office with any changes to my address where case-related papers
 may be served. I understand that my failure to keep a current address on file with the Clerk's
 Office may result in the dismissal of my case.



  I declare under penalty of pet:j ury that the foregoing is true and correct.


                   Signed this   I lo   day o f ~ P±e, C') Bc:. f\               , 20   a.o

                   Signature of Plaintiff




                                                     10
Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 20 of 35 PageID #: 243




                    INFORMAL RESOLUTION REQUEST


    OFFENDER NAME AND NUMBER: Jones, Shawon 1254397

    IRRLOG NUMBER:. PCC 18-1025

    Category: 7A

    .HOUSING UNIT: HU #2C 9

    NATURE OF COMPLAINT:
    You complain of an inappropriate used of force perpetrated upon you, on 04/13/2018.
    You feel that, a use of force, is cruel and unusual punishment, and it violated the 8th
    Amendment. You request the termination of the officers involved, and/or punitive and
    compensatory damages.

    FINDINGS:
    Your IRR and all pertinent information/documentation have been received and reviewed.
    A five man extraction team was utilized to forcibly remove you from your cell, on
    04/13/2018. I find that you refused to comply with directives to allow your restraints to
    be applied. This led to a use of force. The use of force was not excessive and was made
    necessary by your actions. Your IRR is denied.                          ·

    Recommendation:
    No further action necessary.   \ ~d.o¥vl
  ~ ~ , ; , u,,.              C C-l'Yl TC
      ~ vestigating Staff Signature
                12Q_
                                                                    JO -1.-1 ft
         Assistant Warden                                           '      Date
    J M. L                          l )t
                             l ),_/ 4:19-cv-01186-CDP
                          ,;Case:                     Doc. #: 29 Filed: 10/02/20 Page: 21 of 35 PageID #: 244
                     . STATE OF MISSOURI
                       DEPARTMENT OF CORRECTIONS                                                                                  ..
                      INFORMAL RESOLUTION REQUE                                                              jM EMERGENCY-COMPLAINT
    JFFENDER NAME                                                                                            DOC NUMBER



    >ATE STAFF MEMBER RECEI ED IRR            COMPLAINT NUMBER                                                            HOUSING .UNIT

                    q Ld--- L~                   r' CL \J~ - L0d0
    iTATE YOUR COMPLAINT/PROBLEM BRIEFLY- ONE ISSUE- BE SPECIFIC




                                                            Un..u S ufl:b




                                                                                                                                          -k,


    ,CTION REQUESTED: STATE REMEDIES YOU ARE SEEKING



l
l
1

!                                                                                                           fv\QQ(   •


I
I
    ISCUSSION OF COMPLAINT (SUMMARIZE RESULTS OF MEETING)




          0      IRR RESOLVED BY DISCUSSION/WITHDRAWN




                                                   DATE

                                                    Q_ Q~        16                                                        D""'
                                                                                                                           /U       /
                                                   DAT

                                                                             •   SATISFACTORY           0   UNSATISFACTORY

    IU HAVE THE RIGHT TO FILE A FORMAL GRIEVANCE. YOU MUST FILE A GRIEVANCE FORM WITH THE DESIGNATED STAFF WITHIN SEVEN (7) DAYS FROM THE DATE
    IU RECEIVE THIS RESPONSE. FAILURE TO SUBMIT A GRIEVANCE WITHIN THIS TIME FRAME CONSTITUTES ABANDONMENT.

    'FENDER SIGNATURE                                                                                                     DATE



    I 931-3376   (9-17)
                   Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 22 of 35 PageID #: 245
                    STATE OF MISSOURI
                                                                              GRIEVANCE NUMBER                      IRA NUMBER
                                                                                                                                                 lJ     DATE FILED
                                                                                                                                                                                  .
                                                                                                                                                                                 _J




                                                                                            x- lD'~S PLC..
                                                                                                                                                                                 j
                    DEPARTMENT OF CORRECTIONS
                    OFFENDER GRIEVANCE                                        [fr"~     1
                                                                              ~ . l ,,, \ . ,                                          ,. 0~5           ),;·--/l(-{ X

                                                        FIRST                                DOC NUMBER                           HOUSING UNIT   UNIT
                                                                                                                                                        7          INSTITUTION




   :::b,-.FS,    AU     wh-- 1 c:b- 'Kr <,<u'...cQ      ,   ,1:,..11 \'..              C·a-·     C:..LL.k   .JLcqQ     e   A     I5
   .,,                                                                                                                 ,,                                            I

    \.(L   Al/'c,o/42 EA'~h.      f CEc,ll4-     Ji,o       oo..,a     ¼A\o   c·o    o11..e >..lrofi.f   ,9,5, ''?kl!b£..      bu.I.                         r   1$f,Q




                                                                              Grievance
                                                                              Response
                                                                              Attached

                                                                                                                                                    DATE
                                                                                                                                                          I,_
 You have the right to appeal thi    1sion to a divisio     tor. You must file an appeal form with the grievance officer within seven (7) days from
 the day you receive this de · on. Failure to submit an appeal within this time frame constitutes abandonment of the grievance.

  0      I ACCEPT THIS DECISION                                                              0      I APPEAL THIS DECISION
 OFFENDER SIGNATURE                                                                                                                                 DATE


t.10 931-33TT (12-04)
                  Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 23 of 35 PageID #: 246
i•·-·-,. c~ ··



                                              Potosi Correctional Center
                                                 Grievance Response




                 Register#   1254397 Jones, Shawon



                 Grievance # PCC-18-1025




             The grievance in which you claim an inappropriate use of force was perpetrated upon you, 4-13-18 has
             been reviewed. Your requested action is that staff involved be removed from duty and that you receive
             compensatory damages.


             Upon review of pertinent information you refused to comply with"numerous directives to allow
             application of restraints. The force employed was that which was minimally' necessary to control and
             maintain ,order and security. Grievance Denied.



                                                               i2,l/rJJ"
                                                               Date
                                                              Reviewed
                Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 24 of 35 PageID #: 247

                     STATE OF MISSOURI
                                                                        GRIEVANCE NUMBER
                     DEPARTMENT OF CORRECTIONS
                     OFFENDER GRIEVANCE APPEAL                           ~l&l~~~t~S
                                                                        DOC NUMBER


                                                                          ·):;)5r£lf7                       IN~




 SIGNATURE                                                                                                  DATE




  Finalization of this appeal represents exhaustion of this grievance pursuant to federal law, 28 CFRs 40
 OFFENDER SIGNATURE                                                                                         DATE


MO 931-3378 (5-03)
Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 25 of 35 PageID #: 248
                                                                                                       .-    .




   .I.(.Sh.,->.uo, ..                      J     .:,,t.£.S   ~ i ~l.\·y,1)               '-''~

     ,-c ,-..c.e.           ......, .. ~     .~ Pr~' e..O:.          c.,_        '1 •,    12.-, ~
                                                                                                                                                                                                                                                                   41           ,,



                                           ::s                                                                                                ~
                                                                                                                                                                                                                                                  C,.IVE.11..           0.'l.. t.


   ,Q; RicC...\ Ive.                 'fe.R.       C..C,JI..1 !;£;.. •·    ~k/,C,,C..'!,                                                4<:,        Q.l!..$+11.,-,11.AS, A ~




                                                      ,..,~. "'"i'.,..1':_      A ·'rl- ,r:.r...;.•.




                                                                                                                                                                                W-"2.            C.O~~~~l,..J

                                                                11'"\,,..,£:Jl.\~.\-~j                           £r_e,~e,,f)_                 r--;;;._      \ r...    .!.:r...:!..      c.o t.'...r.-'!.-~...         o..r
   Vl C.10..:&;..._~
               .,.~)
                                      pau,-.,._D~                  or~          :J                ;.,_vJ)J         ~\\F.A..          ',::,.,,.OJ                                                                             ,'1...0       AvA\l..


                                                                                                                                                                                                                                       O,\.



                                                                                                                                                                           "",.Y-\J                   r_e~             -i--,...L         e_t.,("~"\"     .;.U,J-1'•-~
                                                                                                                                                                              c...,
                                                                                                                            .,
     e: .....~_rJ ..\\., Vl c.....         \,:jo'~                                                                           f:'-c.C..~S1.v£.            .Jo{Lc..~'            \, L.c...c.. ...,-s~                                    n... -.+                                      ,,,..
   ,,
                                                                  -\-\.,...5    fCui.~                   '--'f-\~
                                                                                                                                                                                                                '"'    ItL._• A';)'-

                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                       ~f'f"-'~~
   r=ln..          V.5<> a.+                  -';G           MA\12...Jw.~vi•.        O(L              <l..1:.'i.-'ro(l..~                                                                                                       ,..,,,,1.-1c.1,:,u!',~


   $!''9\~\C.I\~                                                                    p.   "-JI            '->'l.11..E.C.£.6S."~                     .~n..&            w~n.-+a"-                 I 11...F~,,._..\ '~r...                    ,.J          f"''~•
   ht.c.Au5£..                                                                  on.               .\-n.f..          <'..E.LI..      _,:::1..c,.o(l., H<, .... i.~eA-                  4J 1.\-\.i.,         I'"\   L        1.-,-~,11..~                 C,11..



                                                                                                         E..vt..n.....           MOil..£.




                                                                                                                                                                                                      /W!,u.,          A

                                                                               ~,1S               .~r"'~.J,,o,..,~i!..k~


                                                           .QL,(>_,n_:;.,        ..-...1-,..,,;        f.n........ ,<'-il          ,,._;::,.,Qu-,...,.1.-




                                                  ::r:..

   t-ii:'...L-L.        t.i           ~~j           a:?.


   ~6t•-;y~
   ·1



   ld1..,<'-1E..S,
"' ~-<"-~jchael L. Parson
   ~        Governor               /'
                                                       p
       Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 26 of 35 PageID #: 249



                                                                     .
                                                                         '
                                                                             .
                                                                                 ?,
                                                                                 l
                                                                                                         2729 Plaza Drive
                                                                                                              P.O. Box236
                                                                                                 Jefferson City, MO 65102
                                                                                                  Telephone: ?73-751-2389
                            I..-
                             ,,                        •   :."l!!~
     Anne L. Precythe                                                                                    Fax: 573-751-4099
            Director
                                               State of Missouri
                                        DEPARTMENT OF CORRECTIONS.
                                         "Improving Lives for Safer Communities"


                                          Grievance Appeal Response




    February 28, 2019

    Shawon Jones
    Register #1254397
    Potosi Correctional Center

    RE:         PCC-18-1025 .
                Use of Force
                Received on January 11, 2019
                Reviewed on February 28, 2019

    Your appeal dated January 7, 2019, has been reviewed. On August 1, 2018, the Use of Force Committee
    reviewed the use of force, which occurred on April 13, 2018, at approximately 1:26 p.m. in the Housing
    Unit Two B-wing, cell 06. The review included all documents, statements, video footage, descriptions of
    the type of force employed, a description of injuries and treatment given. The committee determined the
    minimal amount of force was used to control the incident. It was also determined the force was necessary_
    to maintain good order and security. There is no evidence to support yo_ur claim of excessive force being
    used during the incident on April 13, 2018. Missouri Department of.Gorrections policy DS-3.2-Offender
    Grievance states, "Consequential or punitive damages will not_b~.pfovided." Your appeal is denied.




                                                   Jeff Norman             .
                                                   Deputy Division Director
                                                   Division of Adult Institutions

    JN/st
                                                                                      OFFENDER COPY
                    Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 27 of 35 PageID #: 250
                  STATE OF MISSOURI
                  DEPARTMENT OF CORRECTIONS
                  INFORMAL RESOLUTION REQUEST
>FFENDER NAME



                                        COMPLAINT NUMBER                                    CATEGORY                 HOUSING UNIT

                                          Pee ·1>1.,, {oa,Co                                Pu.e..                          (.
:TATE YOUR CO PLAINT/PROBLEM BRIEFLY• ONE ISSUE· BE SPECIFIC




CTION REQUESTED: STATE REMEDIES YOU ARE SEEKING




ISCUSSION ·oF COMPLAINT (SUMMARIZE RESULTS OF MEETING)




    0    IRR RESOLVED BY DISCUSSION/WITHDRAWN
                                              DATE

                                              9 -\¢--\ \:




                                                                                                           (1~~      DATE

                                                                                                            ~          \()
                                              DA

                                               0--- I -                  0   SATISFACTORY              0   UNSATISFACTORY
·U HAVE THE RIGHT TO FILE A FORMAL GRIEVANCE. YOU MUST FILE A GRIEVANCE FORM WITH THE DESIGNATED STAFF WITHIN SEVEN (7) DAYS FROM THE DATE
 U RECEIVE THIS RESPONSE. FAILURE TO SUBMIT A GRIEVANCE WITHIN THIS TIME FRAME CONSmUTES ABANDONMENT.

FENDER SIGNATURE                                                                                                     DATE



931-3376 (9-17)
Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 28 of 35 PageID #: 251




                         Informal Resolution Request

    OFFENDER NAME AND NUMBER: Jones, Shawon 1254397

    IRR LOG NUMBER: PCC 18-1026

   HOUSING UNIT: HU 2C-09

   CATEGORY: 3C

    NATURE OF COMPIAINT: .You state that, on 03/13/2018, your procedural rights
    were violated. You were placed on Special Security Orders, based on conduct violation
    PCC 18-00571, that you were never found guilty of. The security orders caused you
    emotional and physical distress. You are requesting punitive and compensatory
   ·damages, and a demotion or termination of the staff involved.

   FINDINGS: Your IRR and all pertinent information/documentation have been
   received and reviewed. You were placed on Special Security Orders due to your behavior.
   This decision was made, collectively, between Administrative, Custody, Classification
   and Mental Health Personnel. Your special·security orders were constantly reviewed by
   Administrative (Warden) and Mental Health Contract Monitors to ensure due process
   and'MODOC policies and procedures were not violated~ Your IRR is denied.

   RECOMMENDATION: No further actions necessary.



           ~estigating Staff Signature ·                          /      mte

     £lu al uCfcv0tU) Ck10~c)~
         Functional Unit Manager
                                                                 \ OA Ii t:I
                                                                         Date

                                                                  /0-1-,s-=
        Assistant Warden                                                 Date
                      Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 29 of 35 PageID #: 252

                        STATE OF MISSOURI
                                                                                          GRIEVANCE NUMBER                                 IRA NUMBER
                                                                                                                                                                                       ORIGINAL
                                                                                                                                                                                              DATE FILED
                        DEPARTMENT OF CORRECTIONS
                        OFFENDER GRIEVANCE                                                    :\   l·~-\ ?)-- \D~t~:: Qc: cl i - l D ~
                                                                                                   1
                                                                                                                                                                                (p              r>-\r\ ---(8
                                                                                                               DOC NUMBER                                HOUSING UNIT                  UNIT                INSTITUTION




                                                                                                                                              A , . . }'•,Q    . :•,
  ·-,-
   ....L hdS"a y\.1½-LsQ c;u,.ssoJ
                             (   '\ .rc-n.
                                     r-       A I sefHJ"!J£,u
                                           O"~-n,     r-,  n N~:,
                                                              {'\ •                                          r'\
                                                                                                       Hl)..cll
                                                                                                       A
                                                                                                                   H"'">•          ·• ll
                                                                                                                              a c-v•
                                                                                                                                ,          pn
                                                                                                                                           ,·~~-·!ZL_            ""'· ..'~   -~''"""
                                                                                                                                                                         !Se ,2 __ c   ··t.lC..vf,\..
                                                                                                                                                                                         _      ---




  I

  .:\-1-,_i_   <;.h.ao-H       -lo   CnL:t      \cl•~')   £.:2$ ~f?-li~o_j       h-.!\\>b A



                                                                                                                                                                             Joe u!af,.Q            01

   \11..C..,    ~h...(,"\       Al-L<>1hc2           AJl-"lf£n        -\1t)f     T!b12   ?PMSb-Mf-'Y:                  ,-.;    b"-SW       gll..    A    \/A.C,,.uL_          C,LAlM,cQpf                ;;\q   \I,,•$   ""J
      f ,,~n.¼"-..,   ;,ns:\    ,J,,?:\:"-, .Ji~u,'l""'-f(o:kb.   e(\.<P   Jo,,D¼b   A,....,£,w:OnErk..       c' c"•Oz:5*):iu·•toOr::A:I   11\Cv:MS           b::Ld.f     Y 1 9L&te,.O ..




                                                         s on to a division directetlf~must file an appeal form with the grievance officer within seven (7) days from
                                                 10n. ·Failure to submit an appeal within this time frame constitutes abandonment of the grievance.

  0       I ACCEPT THIS DECISION                                                                                   0   I APPEAL THIS DECISION
 OFFENSEA SIGNATURE
                                                                                                                                                                                            DATE

MO 931•33TT (12-04)
  Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 30 of 35 PageID #: 253



                                        Potosi Correctional Center
                                           Grievance Response




Register#      1254397 Jones, Shawon


Grievance #               PCC-18-1026

                          , •.
                   .       ' '
                          ·,··
              •_:·. ·'\


The grievaric~ in which you claim violation of procedural and institutional rights has been reviewed.
Your_·!equested action is tennination of administrative staff and monetary compensation.


This review finds your assignment to administrative segregation has been reviewed in compliance with
policy guidelin~s. Application of special security orders are recommended upon collective assessment
of mental health~ classification, custody and administrative staff. You indicate youltontempt for these
actions initiated 3-13-18, however you failed to submit a complaint until 9-12-18 at which time your
right to do so had expired. Be advised an offender who wishes to submit a complaint must to so within
15 days of the incident.        Grievance Denied.




                                                     Date
                                                    Reviewed
            Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 31 of 35 PageID #: 254

             STATE OF MISSOURI
                                                                      GRIEVANCE NUMBER                       DATE FILED
             DEPARTMENT OF CORRECTIONS
             OFFENDER GRIEVANCE APPEAL                                Or    c--,
                                                                      I . L1 -
                                                                                   .:::? - ·/"- '\ 1
                                                                                   1D
                                                                                                      f'•

                                                                                           1L.J (J-J...(/'
                                                                      DOC NUMBER                             INSTITUTION


                                                                         (·)c5J. '~{f 7                         t1~




SIGNATURE                                                                                                    DATE




Finalization of this appeal represents exhaustion of this grievance pursuant to federal law, 28 CFRs 40
OFFENDER SIGNATURE                                                                                           DATE
  Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 32 of 35 PageID #: 255
Michael L. Parson                                                                              '1729 Plaza Drive
        Governor                                                                                  P. 0. Box236
                                                                                       Jefferson City, MO 65102
                                                                                        Telephone: 5~751-2389
Anne L. Precythe                                                                              Fax: 573--751-4099
        Director
                                    State of Missouri
                              DEPARTMENT OF CORRECTIONS
                                "Improving Lives for Safer Communities"


                                 Grievance Appeal Response




March 1, 2019

Shawon Jones
Register #1254397
Potosi Correctional Center

RE:         PCC-18-1026
            Due Process
           -Re,ceived on January 11, 2019
           Reviewed on March 1, 2019

Your appeal dated January 7, 2019, has been reviewed. The grievance response you received adequately
addressed your complaint regarding claims the Special Security Orders issued June 21. 2018~ were unjust.
The Special Security Orders were issued due to your maladaptive behavior. Conduct violation records
indicate you received nine conduct violations in 2018. Among the nine violations, you received two for
assault, and two for threats. You failed to provide any evidence to support your complaint. Your appeal is
denied.



                                            JeffNorman
                                            Deputy Division Director
                                            Division of Adult Institutions

JN/st
   Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 33 of 35 PageID #: 256


                                  Potosi Correctional Center
                                     Grievance Response




 Register#      1254397   Jones, Shawon



  Grievance #    PCC-18-846




 The grievance in which you state that CCM J. Jones has failed to process numerous IRR complaints in
 a timely manner has been reviewed. Your requested action is to pursue such complaints via the IRR
 process.


 This review finds response provided at the IRR level of this compliant indicates two IRR level
 complaints PCC-18-582 and 18-677 which were not processed in a timely manner. It is noted that
 both of these complaints have now been processed. Response provided at the IRR level on 8-10-18
 encouraged you to utilize the IRR process for any complaints which you believe were not processed.
~t is noted that in the nearly sixty days since this arrangement you have not pursued any old issues.•
 Recent classification assignment changes provide assignment of a case manger in each wing of housing
 unit two which should resolve your concerns. This should resolve your compliant.




                                                 /t:>-5-15(
                                                   Date
                                                  Reviewed




                                                                          ;

                                                                     '·
                 Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 34 of 35 PageID #: 257
                                                                                                            ·-.•.. f' /· '. r ~--.   ,".'.;
                                                                                                                                     .,, _..,_ .- ·,-:,·
                     STATE OF MISSOURI
                                                                                                             DATE FILED
                     DEPARTMENT OF CORRECTIONS
                     OFFENDER GRIEVANCE APPEAL
  OFFENDER NAME (LAST NAME, ARST)
                                (i
                               ---~-



                                                                                                                            Qr:9,




                                        .. .-..r




                                                         OFFENDER COFv




 SIGNATURE                                                                                                  DATE




  Finalization of this appeal represents exhaustion of this grievance pursuant to federal law, 28 CFRs 40
OFFENDER SIGNATURE                                                                                          DATE


MO 931-3378 (5-03)
             Case: 4:19-cv-01186-CDP Doc. #: 29 Filed: 10/02/20 Page: 35 of 35 PageID #: 258
.-
      ·
     -A-·
         . Michael L. Parson                                                          2729 Plaza Drive
              Governor                                                                                  P. 0. Box236
                                                                                           Jefferson City, MO 65102
                                                                                           Telephone: 573-751-2389
         Anne L. Precythe                                                                         Fax: 573-751-4099
                Director
                                            State of Missouri
                                     DEPARTMENT OF CORRECTIONS
                                       "Improving Lives for Safer Communities"


                                        Grievance Appeal Respon~e




        February 1, 2019

        Shawon Jones
        Register #1254397
        Potosi Correctional Center

        RE:         PCC-18-846
                    Other
                    Received on December 6, 2018
                    Reviewed on February l, 2019

        Your appeal dated November 5, 2018,-has-been reviewed. The grievance response you received adequately
        addressed your complaint regarding responses to Informal Resolution Request complaints you had
        previously filed. You are encouraged to continue with the grievance process on issues you wish to have
        addressed. Your appeal is denied.




        RC/st




                                                                 OFFENDER Copy
